Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Amendment
2.	An examiner's amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	Authorization for this examiner's amendment was given in a telephone interview with D. Brent Kenady (Reg. No. 40,045) on March 14, 2022.
3.	The application has been amended as follows:
	Amend claims 41-43 and 49, including insertion and [deletion], as follows:

	41. (Currently Amended) The integrated assembly of claim 1 wherein the blocks directly contact the second conductively-doped semiconductor material.

	42. (Currently Amended) The integrated assembly of claim 41 wherein the second conductively-doped semiconductor material comprises one or more of silicon, germanium, III/V semiconductor material[, gallium phosphide] and semiconductor oxide.

second conductively-doped semiconductor material comprises silicon which is heavily doped.

	49. (Currently Amended) The integrated assembly of claim 47 wherein the semiconductor material comprises one or more of silicon, germanium, III/V semiconductor material[, gallium phosphide] and semiconductor oxide.

Allowable Subject Matter
4.	Claims 1-11 and 39-55 are allowed.
5.	The following is an examiner’s statement of reasons for allowance: 
	In re claim 1, the current invention is deemed to be directed to a nonobvious improvement over the invention published in US 2018/0006052 (Hwang).  Hwang, in Fig. 1 and corresponding text, teaches an integrated assembly, comprising: a source structure SL comprising a first conductively-doped semiconductor material SS1; a second conductively-doped semiconductor material ILS first conductively-doped semiconductor material SS1; one second insulative layer ILD over the second conductively-doped semiconductor material ILS; the source structure further including blocks ILS1 in the second conductively-doped semiconductor material ILS; vertically-stacked conductive levels CP over the source structure SL; the conductive levels comprising memory cell levels; channel material CH extending vertically along the memory cell levels, and extending into the source structure SL to be in direct contact with the second conductively-doped semiconductor material ILS; and one or more 
    
    PNG
    media_image1.png
    491
    644
    media_image1.png
    Greyscale

	By comparison, Hwang failed to teach: (a) one or more first insulative layers over the first conductively-doped semiconductor material SS1; (b) a third conductively-doped semiconductor material over the one or more second insulative layers; and (c) the source structure SL further including blocks ILS1 extending through the second conductively-doped semiconductor material ILS.  In addition, there is no secondary reference is able to remedy Hwang reference deficiencies with reasonable motivation.
6.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Response to Arguments
7.	Applicant’s arguments, filed on 3/8/22, have been fully considered and are persuasive.  The rejections, as set forth in the previous office action, have been withdrawn. 
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HSIEN MING LEE whose telephone number is (571)272-1863. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael M. Fahmy can be reached on 571-272-1705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 


HSIEN MING LEE
Primary Patent Examiner
Art Unit 2814
March 14, 2022



/HSIEN MING LEE/